 


110 HJ 51 IH: Disapproving the rule submitted to the Congress by U.S. Citizenship and Immigration Services requiring certain lawful permanent residents to apply for a new Permanent Resident Card.
U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
110th CONGRESS 
1st Session 
H. J. RES. 51 
IN THE HOUSE OF REPRESENTATIVES 
 
September 24, 2007 
Mr. Baca introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Disapproving the rule submitted to the Congress by U.S. Citizenship and Immigration Services requiring certain lawful permanent residents to apply for a new Permanent Resident Card. 
 
 
Whereas between 1979 and 1989, the Immigration and Naturalization Service of the Department of Justice issued Permanent Resident Cards (Form I–551), commonly referred to as a “green card”, without expiration dates to aliens lawfully admitted for permanent residence in the United States; 
Whereas in August 1989, the Immigration and Naturalization Service began issuing new cards with a 10-year expiration date and required permanent resident aliens to apply periodically for a new card; 
Whereas U.S. Citizenship and Immigration Services of the Department of Homeland Security has proposed a rule to require lawful permanent residents issued cards between 1979 and 1989 to apply for a new Permanent Resident Card (Form I–551) during a 120-day filing period; 
Whereas the rule proposes that affected lawful permanent residents file an Application to Replace Lawful Permanent Residence Card (Form I–90) in order to replace their current “green card”, as well as pay a filing fee and a biometric fee for photographs and fingerprints; 
Whereas under the rule, the Secretary of Homeland Security would be able to terminate permanent resident cards without an expiration date via a notice published in the Federal Register following the 120-day replacement period; 
Whereas any lawful permanent resident 18 years of age or older is required to carry a valid permanent resident card, and failure to do so can result in a fine or imprisonment;  
Whereas lawful permanent residents with cards subject to termination who do not read the Federal Register may not know about the replacement requirement, and may unknowingly continue to carry an invalid card; 
Whereas U.S. Citizenship and Immigration Services has not provided adequate notice to affected aliens or justified the short 120-day filing period; 
Whereas U.S. Citizenship and Immigration Services has suffered from a lack of transparency and stability in its operations and policy development; 
Whereas the U.S. Citizenship and Immigration Services rule will affect 750,000 permanent residents; and 
Whereas the mechanism for terminating affected green cards via notice in the Federal Register alone is unjust, given that failure to comply with the replacement requirements can result in a fine, imprisonment, or possible removal: Now, therefore, be it 
 
That the Congress disapproves the rule submitted by U.S. Citizenship and Immigration Services of the Department of Homeland Security relating to a requirement that aliens lawfully admitted for permanent residence in the United States, and issued a Permanent Resident Card (Form I–551) between 1979 and 1989, apply for a new card during a 120-day filing period, and such rule shall have no force or effect. 
 
 
